Citation Nr: 0928881	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  01-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder. 

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1983.  

This matter originally came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
by the Seattle, Washington, Regional Office (RO).  By a 
rating action in July 2000, the RO denied the Veteran's claim 
of entitlement to a compensable evaluation for bilateral 
hearing loss.  Thereafter, in March 2002, the RO denied the 
Veteran's claim of entitlement to service connection for 
major depressive disorder.  The Veteran timely perfected his 
appeal of the above decisions.  In August 2002, the Veteran 
appeared and offered testimony at a hearing before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
is of record.  

On January 29, 2003, the Veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  In July 2004, the Board remanded the case to the RO 
for further evidentiary development.  Following the requested 
development, supplemental statements of the case (SSOC) were 
issued in October 2005 and February 2006.  

In a November 2006 decision, the Board denied the Veteran's 
claim of entitlement to a compensable evaluation for 
bilateral hearing loss; however, the Board remanded the issue 
of service connection for major depressive disorder to the RO 
for further evidentiary development.  The Veteran appealed 
the November 2006 Board's denial of a compensable evaluation 
for bilateral hearing loss to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2007, the 
parties submitted a Joint Motion to Vacate the Board Decision 
and to remand for Readjudication.  By a January 2008 Order, 
the Court granted the parties' joint motion, vacated the 
Board's November 2006 decision, and remanded the case to the 
Board for readjudication of the claim consistent with the 
considerations discussed in the joint motion.  Following the 
requested development of the issue of service connection for 
major depressive disorder, an SSOC was issued in September 
2008.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, including major 
depressive disorder, was not manifest in service, a psychosis 
was not manifest within a year after discharge, and an 
acquired psychiatric disorder is not related to the Veteran's 
service.  

2.  In August 2005, audiometric testing revealed an average 
36-decibel loss, with a speech recognition score of 96 
percent, in the right ear (level I); and an average 74-
decibel loss, with a speech recognition score of 96 percent, 
in the left ear (level II).  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including major 
depressive disorder, was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

While the notice provided to the Veteran in July 2004 was not 
given prior to the first RO adjudication of the claim, the 
notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional letter was issued in November 
2006.  Those letters informed the Veteran of what evidence 
was required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
December 2000 SOC, the July 2002 SOC, the December 2002 SSOC, 
the October 2005 SSOC, the February 2006 SSOC, and the 
September 2008 SSOC each provided the Veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  It also appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

Despite initial inadequate notice provided to the Veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in May 2006.  

In the May 2006 letter, the Veteran was informed that ratings 
were assigned with regard to severity from 0 percent to 100 
percent, depending on the specific disability.  The May 2006 
letter also indicated that, in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  Therefore, the Veteran has been provided with 
all necessary notice regarding his claim for an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the service-connected issue decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran was afforded examinations in December 2002, August 
2005, and January 2007.  All examinations were conducted by 
medical doctors.  The reports reflect that the examiners 
solicited symptoms from the Veteran, examined the Veteran, 
and provided a diagnosis consistent with the record.  
Therefore, these examinations are adequate.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
major depressive disorder, entitlement to an increased rating 
for bilateral hearing loss, given that the Veteran has 
offered testimony at a hearing before the Board, given the 
prior Board Remands, given that he has been provided all the 
criteria necessary for establishing service connection and 
higher ratings, and considering that the Veteran is 
represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  


II.  Factual background.

The records reflect that the Veteran entered active duty in 
July 1979; an enlistment examination was negative for any 
complaints, findings or diagnoses of a psychiatric disorder.  
The service treatment records are negative for any findings 
or diagnosis of a psychiatric disorder, to include major 
depressive disorder.  A separation examination, conducted in 
July 1983, was negative for complaints, findings or diagnosis 
of a psychiatric disorder.  The psychiatric evaluation was 
normal.  

By a rating action in March 1996, the RO granted service 
connection for bilateral hearing loss, evaluated as 0 percent 
disabling, effective November 6, 1995.  

The Veteran's claim for an increased rating for hearing loss 
(VA Form 21-4138) was received in March 2000.  In conjunction 
with his claim, the Veteran was afforded a VA Audiological 
evaluation in May 2000.  At that time, the Veteran noted that 
his hearing was worse in the left ear.  It was noted that the 
Veteran has worked as a nursing assistant since the early 
1980's, and it has been difficulty to get a job as a nursing 
assistant because he is unable to perform certain tasks as a 
result of the hearing aids.  It was reported that the Veteran 
has worked at VGH for the last two months as a nursing aide.  
It was observed that the Veteran was wearing hearing aids, 
bilaterally; he occasionally asked the examiner to repeat 
himself.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
15
20
20
LEFT

45
45
85
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The pertinent diagnosis was normal hearing to a mild flat 
conductive loss in the right ear, and normal hearing sloping 
to a severe mixed loss in the left ear.  

In a statement in support of claim (VA Form 21-4138), dated 
in January 2001, the Veteran indicated that he strongly 
believed that the evaluation should be higher for his hearing 
loss due to the fact that it directly affects his employment.  
The Veteran indicates that he is a nursing assistant and he 
is required to use a stethoscope on a daily basis, and this 
is next to impossible since he is required to wear hearing 
aids in both ears.  

The Veteran's application for service connection for a 
psychiatric disorder (unsociability) (VA Form 21-526) was 
received in July 2001.  In conjunction with his claim, the 
Veteran was afforded a VA examination in January 2002.  The 
Veteran reported that he was "kicked out" of the Marine 
Corps; he stated that his commanding officer did not like 
him.  The Veteran recalled that, during the time he was in 
the Marines, the Beirut Embassy occurred and he was on 
standby for going overseas to Beirut; this was in 1982.  The 
Veteran also reported being the brunt of all the jokes in the 
Marines as he was the smallest one there; he recalled being 
called "lizard."  The Veteran indicated that he was a 
social and friendly person before service.  The Veteran 
acknowledged that he began using illicit substances while in 
the Marines.  Following a mental status examination, the 
examiner reported a diagnosis of major depressive disorder 
with Veteran having ongoing significant depressive 
symptomatology.  The level of stressors appears to have been 
significant with the Veteran's military service experience 
where he was ridiculed and made fun of; he also was quite 
discouraged and depressed about not being kept on in the 
Marine Corps.  The examiner also stated that the Veteran had 
a significant depression which appears to have been ongoing 
for a number of years.  He reported being quite unhappy back 
in 1983 when he was kicked out of the Marine Corps as he had 
hoped of having a career there.  

VA progress notes dated from January 2000 to May 2002 show 
that the Veteran was seen for follow up evaluation for his 
hearing aids.  A treatment note, dated in May 2002, indicated 
that the Veteran phoned requesting that a letter be sent to 
his nursing director explaining his hearing loss and the need 
for a digital blood pressure cuff.  

At his personal hearing in August 2002, the Veteran indicated 
that he has been issued digital hearing aids which he has 
been using for almost 2 years.  The Veteran testified that 
his hearing loss impacts his job because he can't hear vital 
signs with a normal stethoscope.  The Veteran indicated that 
he had lost his last job in July 2002 due to his hearing loss 
disability, and he had not been able to obtain another 
employment.  

Of record is a statement from Sidna Steedley, a hearing 
instrument specialist, dated in August 2002, indicating that 
the Veteran had a conductive loss which was moderately 
severe.  The hearing specialist noted that the Veteran needed 
his hearings for his personal safety and employment.  

Also of record is a statement from the Veteran's spouse, 
indicating that the hearing loss has affected their family 
and social lives.  

Upon authorized VA audiological evaluation in December 2002, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT

40
25
35
35
LEFT

50
55
110
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The pertinent diagnosis was mild sensorineural hearing loss 
in the right ear, and moderate to profound mixed hearing loss 
in the left ear.  

At his personal hearing in January 2003, the Veteran 
indicated that he was currently working as a nursing 
assistant and he wears his hearing aids in both ears.  The 
Veteran related that it was very difficult to do certain jobs 
as a result of his hearing loss and the need to wear hearing 
aids.  The Veteran also indicated that he began experiencing 
problems with depression in service.  The Veteran stated that 
he was never placed with his company/platoon; they usually 
had him do something different from the others in his unit.  
The Veteran reported that he never felt like he was a part of 
a group.  The Veteran indicated that he never sought 
treatment after discharge because he thought that he could 
take care of the problem himself.  He was not on any 
medications for his depression.  

VA progress notes dated from 2003 through 2005 show that the 
Veteran was seen for follow up evaluation for his hearing 
loss and maintenance of his hearing aids.  In July 2003, the 
Veteran was referred by Vocational rehabilitation service for 
evaluation and treatment of depression.  At that time, he 
reported that he had been depressed since childhood; he also 
reported that he has been anxious since childhood.  Following 
a mental status examination, the Veteran was diagnosed with 
major depression, rule out generalized anxiety disorder; 
social withdrawal; and depression.  A primary care note dated 
in October 2003 reflects an assessment of depression and 
anxiety.  

The Veteran was afforded another VA examination in August 
2005, at which time he reported no significant change in his 
hearing.  The Veteran reported difficulty with social 
gatherings.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
30
35
40
LEFT

50
50
95
100

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner stated that the Veteran had mild combined 
sensorineural hearing loss in the right ear and mild to 
profound mixed hearing loss in the left ear.  

The Veteran was afforded another VA examination in January 
2007; at that time, the Veteran maintained that his 
depression had its origin in service while stationed at Camp 
Pendleton.  The Veteran gave a long history of an 
unsatisfying life from the time he was a child; he had many 
difficulties during the development period.  It was noted 
that after a mediocre high school achievement, the Veteran 
decided to join the military, but things did not go well.  
The Veteran indicated that he had substantial difficulty in 
recruit training and he was ridiculed because of his size and 
lack of speedy completion of some assigned tasks.  It was 
noted that the Veteran finished his training and was sent to 
Camp Pendleton where he spent the rest of his Marine Corps 
time; he had occasional brief temporary tours elsewhere, but 
he never went overseas and never participated in combat.  

Following a mental status examination, the examiner stated 
that the diagnosis of depression appears to be a justified 
one given the evidence.  The examiner further stated that, on 
careful review of the symptomatology, examination reports, 
and data from neuropsychological testing, it appears that the 
preponderance of medical evidence points to a diagnosis of a 
personality disorder at a serious level.  The examiner 
further stated that there is no evidence that the Veteran was 
ever diagnosed with depression while on active duty, and 
indeed at the time of his discharge from the Marine Corps, he 
wrote that he was "in good health."  The examiner stated 
that while psychiatric disorders are found to be present, 
they are of a lifelong type with origins prior to military 
enlistment.  The examiner further stated that given the data, 
it was his considered conclusion that "it is much less 
likely than not that the Veteran's psychiatric difficulties, 
depression or otherwise, were caused by events during his 
tour in the Marine Corps; rather, the Marine Corps was but 
one stopping point along a life's road marked with continuing 
discontent, maladjustment, lack of achievement, intellectual 
challenge, and personality disorder."  The diagnosis was 
history of major depressive disorder, not attributable to 
military service, now in remission.  


III.  Legal analysis-Service Connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and psychoses 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for major 
depressive disorder.  In this regard, the Board notes that 
the service treatment records are negative for any findings 
of a psychiatric disorder, including major depressive 
disorder.  In addition, his post-service medical records do 
not reflect any documentation of major depressive disorder 
until January 2002 when a VA examination reported a diagnosis 
of major depressive disorder.  In summary, there is a 
remarkable lack of evidence demonstrating any complaint or 
finding of a psychiatric disorder during the period from 
service discharge in 1983 until 2002.  It is noteworthy that, 
at the time of his July 2003 mental health assessment, the 
Veteran reported that he had been depressed and anxious since 
childhood.  However, in his report of medical history at 
separation he denied a history of nervous trouble of any 
sort, depression or excessive worry and frequent trouble 
sleeping.  Moreover, the record does not include any evidence 
of a relationship between the current psychiatric disorder, 
diagnosed as major depressive disorder and the Veteran's 
active service other than his own reports.  

Moreover, following the VA examination in January 2007, the 
VA examiner stated that while psychiatric disorders are found 
to be present, they are of a lifelong type with origins prior 
to military enlistment.  The examiner further stated that 
given the data, it was his considered conclusion that "it is 
much less likely than not that the Veteran's psychiatric 
difficulties, depression or otherwise, were caused by events 
during his tour in the Marine Corps; rather, the Marine Corps 
was but one stopping point along a life's road marked with 
continuing discontent, maladjustment, lack of achievement, 
intellectual challenge, and personality disorder."  The 
diagnosis was history of major depressive disorder, not 
attributable to military service, now in remission.  The 
Board finds that the medical evidence is more probative than 
the lay statements.  

To the extent that there is any assertion that an acquired 
psychiatric disorder predated service, such assertion is 
inconsistent with contemporaneous records and not credible.  
As such, the presumption of soundness is not applicable.  

Given the absence of complaint or treatment until many years 
after service, and the absence of any credible evidence 
showing continuity of symptomatology since service, the Board 
finds that the evidence weighs against the Veteran's claim.  
The Veteran's major depressive disorder was not incurred in 
or aggravated by service, and there is no evidence of a nexus 
between the post-service diagnoses and active service.  As 
such, the Veteran's claim for service connection for major 
depressive disorder must be denied.  There is no doubt of 
material fact to be resolved in the Veteran's favor.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit 
of doubt rule does not apply when preponderance of evidence 
is against claim).  

The Board acknowledges the Veteran's substantive appeal, 
dated in July 2002, in which he reported a history of major 
depressive disorder ever since his discharge from service.  
The Veteran is competent to report psychiatric manifestations 
to include when such manifestations started.  He is also 
competent to report that such manifestations have continued.  
However, competence and credibility are different matters.  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) competent evidence of a nexus between 
the present disability and the postservice symptomatology.  
38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 488 
(1997).  The Board had considered all the evidence, to 
include the lay evidence.  Here, the Board discounts the 
Veteran's lay evidence.  As noted in Buchanan, the Board as a 
fact finder must determine whether the lay evidence is 
credible.  Furthermore, we specifically find that negative 
service records and the absence of positive contemporaneous 
evidence weighs against the lay evidence.  Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In adjudicating his claim, the Board must evaluate the 
Veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In the present case, however, the 
Board is nevertheless more heavily persuaded by the absence 
of continued treatment than by the Veteran's recollections of 
symptomatology experienced in the distant past.  More 
importantly, the absence of treatment is just one fact that 
the Board has considered.  Despite his post service report of 
noting inservice depression and continuity, the discharge 
examination disclosed that the psychiatric evaluation was 
normal.  Equally important, when asked whether you ever had 
or have you now nervous trouble of any sort, depression or 
excessive worry and frequent trouble sleeping, he denied each 
history.  In essence, his contemporaneous report was fully 
consistent with the normal separation examination and the 
otherwise silent service records.  We find his report at 
separation and the normal separation examination are far more 
probative than his unsupported report of inservice 
manifestations and continuity.  In sum, his report of 
inservice manifestations and continuity are not credible.  

In summary, the preponderance of the evidence is against a 
finding of the presence of major depressive disorder in 
service or for many years thereafter.  Moreover, there is no 
reliable evidence demonstrating a relationship between the 
Veteran's currently diagnosed major depressive disorder and 
service.  Accordingly, there is no basis upon which to grant 
service connection.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


IV.  Legal Analysis-Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2008) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the  Veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  After careful review of 
the evidentiary record, the Board concludes that the 
Veteran's hearing loss disability has not significantly 
changed and a uniform evaluation is warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2008).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The Veteran's service- 
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VI. 38 C.F.R. § 4.85(a), (d).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determined 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determined the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

After a review of the evidence, the Board finds that the 
criteria for a compensable rating for the Veteran's service- 
connected bilateral hearing loss disability are not met.  
Accordingly, his claim for a compensable rating fails.  

The Veteran's most recent VA examination, dated in August 
2005, shows a right ear puretone decibel loss of 36 with 
speech recognition of 96 percent.  This corresponds to a 
numeric designation of Level I hearing in the right ear.  38 
C.F.R. § 4.87, Table VI (2006).  He has a left ear average 
puretone decibel loss of 74 with speech recognition of 96 
percent.  These findings are consistent with Level II hearing 
in the left ear.  These combined numeric designations result 
in a rating of 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2008).  A review of all audiometric 
examinations of record would support a finding of a 
noncompensable evaluation.  

Even though medical records reflect that the Veteran uses a 
hearing aid, the payment of additional compensation based 
upon the use of assistive devices is inconsistent with the 
purpose of VA compensation.  See 52 Fed. Reg. 44118 (1987); 
64 Fed. Reg. 25202, 25204 (1999).  

The Board notes that the Veteran's assertions and testimony 
that his hearing has deteriorated and has affected his 
employment are credible.  However, in determining the actual 
degree of disability, the examination findings are more 
probative of the degree of impairment.  Moreover, as noted 
above, the Court has noted that the assignment of disability 
ratings for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a noncompensable disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  
Accordingly, the noncompensable disability evaluation 
presently assigned accurately reflects the degree of the 
Veteran's service-connected hearing impairment.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 
6100.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86, which provide that an individual who manifests 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
Audiological testing do not show puretone thresholds at all 
four of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  The audiometric results reported above 
show that the Veteran does not have the exceptional pattern 
of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.   
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Furthermore, whereas the Board recognizes the Veteran's 
contentions and testimony about having lost his job, it 
appears from the evidence that he had to modify and change 
jobs.  To the extent that his disability has not completely 
prevented his ability to work, the current rating adequately 
compensates for loss of earnings.  38 U.S.C.A. § 1155.  
Finally, there is no hospitalization.  38 C.F.R. § 3.321(b).  
In the absence of the evidence of such factors, the Board is 
not required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (2).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

The Board has specifically considered his report of 
difficulty hearing, the use of hearing aids, and difficulty 
using a stethoscope.  However, nothing in this record 
established frequent periods of hospitalization and nothing 
establishes marked interference with employment.  Rather, his 
manifestations precisely fit within the schedular rating 
criteria.  Here, the evidence does not establish exceptional 
or unusual circumstances indicating that the rating schedule 
may be inadequate.  Referral for extraschedular consideration 
is not warranted.  VAOPGCPREC 6-96.  Generally, the degrees 
of disability specified [in the Rating Schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. § 4.1.  

As noted above, while the Board realizes that the Veteran's 
hearing loss interferes with his ability to perform in the 
workforce, this impairment is already contemplated by the 
applicable schedular criteria so that consideration of an 
extraschedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b) (1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Based on the foregoing, the claim for a compensable 
evaluation for a bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, is denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


